DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-14) in the reply filed on 10/7/2022 is acknowledged.
Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ludowise et al. (US 6287947).
With regard to claim 10, Ludowise teaches, in Fig 7, a method of forming a first light emitting diode, comprising: forming a first conductivity type semiconductor material region over a substrate (26); forming an active region over the first conductivity type semiconductor material region (28); forming a second conductivity type semiconductor material layer over the active region (30); forming a nickel layer having a thickness in a range from 1 nm to 10 nm on the second conductivity type semiconductor material layer; forming a gold having a thickness in a range from 1 nm to 10 nm on the nickel layer; and oxidizing the nickel layer at an elevated temperature to form transparent conductive layer comprising nickel oxide while diffusing the gold layer into the second conductivity type semiconductor material layer through the nickel layer during the step of oxidizing to form a gold doped semiconductor region in the second conductivity type semiconductor material layer (column 3, lines 5-50; column 9, lines 30-40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludowise et al. (US 6287947) in view of Romano et al. (US 2015/0207028).
With regard to claim 1, Ludowise teaches, in Fig 7, a method of forming a first light emitting diode, comprising: forming a second conductivity type semiconductor material layer over the active region (30); forming a metal layer stack including a first metal layer and a second metal layer on the second conductivity type semiconductor material layer (50); and oxidizing the metal layer stack to form a transparent conductive layer including at least one conductive metal oxide (column 3, lines 5-50; column 9, lines 30-40).
Ludowise does not explicitly teach forming a growth mask layer having an opening over a top surface of a doped compound semiconductor layer; forming a semiconductor core through the opening in the growth mask layer; forming an active region over the semiconductor core.
Romano teaches, forming a growth mask layer (6) having an opening over a top surface of a doped compound semiconductor layer (7); forming a semiconductor core (2) through the opening in the growth mask layer; forming an active region (4) over the semiconductor core to provide, “improved flexibility in materials combinations due to less lattice matching restrictions and opportunities for processing on larger substrates,” ([0003]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Ludowise with the nanowire geometry of Romano to provide improved flexibility in materials combinations due to less lattice matching restrictions and opportunities for processing on larger substrates.
With regard to claim 2, Ludowise teaches, in Fig 7, that the first metal layer comprises nickel and has a thickness in a range from 1 nm to 10 nm; and the second metal layer comprises gold and has a thickness in a range from 1 nm to 10 nm (column 3, lines 5-50; column 9, lines 30-40). 
With regard to claim 3, Ludowise teaches, in Fig 7, that the first metal layer consists essentially of nickel; the second metal layer consists essentially of gold; forming the metal layer stack comprises vacuum evaporating the first metal layer followed by vacuum evaporating the second metal layer without breaking vacuum between vacuum evaporating the first metal layer and vacuum evaporating the second metal layer; and the step of oxidizing comprises oxidizing the metal stack in an ambient comprising water vapor (column 3, lines 5-50; column 9, lines 30-40).
With regard to claim 4, Ludowise teaches, in Fig 7, that the transparent conductive layer comprises one of an underlying nickel oxide layer and an overlying gold layer, a composite of nickel oxide and gold or a composite of nickel oxide and gold in which a concentration of the nickel oxide increases from bottom toward top of the transparent conductive layer (column 3, lines 5-50; column 9, lines 30-40).
With regard to claim 5, Ludowise teaches, in Fig 7, that the transparent conductive layer comprises a nickel oxide layer contacting a gold doped semiconductor region in the second conductivity type semiconductor material layer; and the gold doped semiconductor region is formed by diffusion of the gold layer into the second conductivity type semiconductor material layer through the nickel layer during the step of oxidizing (column 3, lines 5-50; column 9, lines 30-40).
With regard to claim 9, Romano teaches that the semiconductor core comprises at least one of a semiconductor nanowire core, a semiconductor nanodisc, or a semiconductor microdisc ([0002]).
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludowise et al. (US 6287947) in view of Romano et al. (US 2015/0207028) and Oh et al. (US 2019/0280178).
With regard to claim 6, Ludowise/Romano teach most of the limitations of the instant claim, as set forth above with regard to claim 5.
Ludowise/Romano do not explicitly teach forming a silver or aluminum reflector layer over the transparent conductive layer.
Oh teaches forming a silver or aluminum reflector layer over the transparent conductive layer ([0115]) to provide, “high reliability and high light extraction efficiency,” ([0012]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Ludowise/Romano with the reflector layer of Oh to provide high reliability and high light extraction efficiency.
With regard to claim 7, Oh teaches providing the first light emitting diode into a direct view display device ([0289]).
With regard to claim 8, Oh teaches, in Fig 1, providing a second light emitting diode into the direct view display device (C1-C7)
Ludowise teaches, in Fig 5, that the second light emitting diode contains a gold reflector layer (38) directly contacting a gold doped semiconductor region (20) in a second conductivity type semiconductor material layer of the second light emitting diode.  Here it clearly would have been obvious to apply the method of Ludowise to each of the semiconductor regions of Oh.
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludowise et al. (US 6287947) in view of Oh et al. (US 2019/0280178).
With regard to claim 11, Ludowise/Romano teach most of the limitations of the instant claim, as set forth above with regard to claim 10.
Ludowise/Romano do not explicitly teach forming a silver or aluminum reflector layer over the transparent conductive layer.
Oh teaches forming a silver or aluminum reflector layer over the transparent conductive layer ([0115]) to provide, “high reliability and high light extraction efficiency,” ([0012]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Ludowise/Romano with the reflector layer of Oh to provide high reliability and high light extraction efficiency.
With regard to claim 12, Oh teaches providing the first light emitting diode into a direct view display device ([0289]).
With regard to claim 13, Oh teaches, in Fig 1, providing a second light emitting diode into the direct view display device (C1-C7)
Ludowise teaches, in Fig 5, that the second light emitting diode contains a gold reflector layer (38) directly contacting a gold doped semiconductor region (20) in a second conductivity type semiconductor material layer of the second light emitting diode.  Here it clearly would have been obvious to apply the method of Ludowise to the multiple LEDs of Oh.
With regard to claim 14, Ludowise teaches, in Fig 5, that the first conductivity type semiconductor material region (16) comprises at least one of a semiconductor nanowire core, a semiconductor nanodisc, a semiconductor microdisc or a semiconductor layer (a layer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829